Per Curiam,
, "The decree of the court below, adjudging the plaintiff to be indebted to the defendant, followed findings of fact, and, as they are supported by evidence, the assignments •complaining of them are dismissed. A finding of the learned chancellor is that, in the matter of payments due to the defendant, the plaintiff had been clearly in default. It was, therefore, properly chargeable with interest. One of the complaints of the appellant is that the court;answered requests for findings of fact and conclusions of law in groups. While each request ought to have been separately answered, learned counsel for appellant admit that the grouping of the answers “is immaterial to the issues involved.” This being so, the al*519leged irregularity in- answering the requests is to' be overlooked. Another complaint is' that the court refused a jury trial for the determination of certain facts. The request for such a trial was not made unfit after the court had practically disposed of the case. On November 1, 1913, the plaintiff filed exceptions to the findings of fact and conclusions of law. At the following January term argument was heard upon these exceptions, and some days later—on February 12, 1914,—the petition for a jury trial was filed. It was properly denied by the learned chancellor for the following reason: “Although this matter has been before us for two and a half years, plaintiff took no step and made no request for a jury trial, nor was there any hint of such found in the testimony or in the oral requests of counsel until the filing of this petition. We cannot recall that the matter was discussed in any way. Plaintiff has waited until it has discovered that the findings of the court have been somewhat adverse to it, although we are very much surprised at its position. It elected to abide by the action of the court and waited until the issue was determined. It is clearly now too late, if at any time it was necessary or even desirable to have imposed upon both parties the additional cost and delay of a trial by jury.”
Appeal dismissed at appellant’s costs.